Citation Nr: 0015905	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  93-27 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for incontinence of the 
bowel, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel






INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1992 rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the issue 
on appeal.

This claim was previously before the Board and was the 
subject of a May 1997 Board decision.  That decision was 
vacated by an April 1998 Order of the United States Court of 
Veterans Appeals.

Subsequently, this claim was again before the Board and was 
the subject of a September 1998 remand.  The remand requested 
that the veteran be provided a VA examination to obtain 
additional evidence regarding his bowel incontinence.

The veteran's representative has advanced claims of 
entitlement to an increased rating for bladder incontinence, 
entitlement to service connection for a T5 wedge fracture 
with slight scoliosis, and entitlement to an increased rating 
for all four extremities.  Those claims have not been 
adjudicated by the RO.  They are referred to the RO for 
appropriate action.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist claimants in 
the development of facts pertinent to well grounded claims 
and that VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Morton v. West, 
12 Vet. App. 477 (1999).  A remand by the Court or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The September 1998 Board remand requested a VA examination 
with specific opinions regarding the veteran's incontinence 
of the bowel.  Not all opinions requested by the September 
1998 Board remand were provided in the January 1999 VA 
examination.  The veteran's representative, in an April 2000 
informal brief, requested that this claim be remanded again 
for compliance with the orders of the September 1998 remand.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for a VA examination.  The claims folder, 
including a copy of this remand, should 
be available to, and be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
encompass the following:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should specify 
whether the veteran's impairment of 
sphincter control constitutes 
stricture of the rectum and anus, 
and if so, whether the reduction of 
lumen is considered to be moderate 
or great.  The examiner should also 
specify the amount and frequency of 
any leakage from the rectum and the 
frequency of any involuntary bowel 
movements.  The examiners should 
also explain what is meant by 
"bowel care," the reason that it 
is required, and the frequency at 
which it is required.

2.  The RO should review the claims 
folder and ensure that all development 
ordered is completed in full.  Specific 
attention is directed to the examination 
report, which must contain adequate 
responses to all questions posed.  

3.  The RO should then review the issue 
on appeal.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence.  
The veteran is informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may have an adverse effect upon his 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV,  8.44-8.45, 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


